t c memo united_states tax_court creston swaim petitioner v commissioner of internal revenue respondent docket no filed date creston swaim pro_se michael d zima for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar under sec_6651 in the amount of dollar_figure and under sec_6654 in the amount of dollar_figure the issues for decision are whether certain payments received by petitioner during are includable in his gross_income whether petitioner is liable for additional tax on early retirement distributions under sec_72 and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in altamonte springs florida at the time he filed his petition findings_of_fact for the and tax years petitioner filed form sec_1040 which he signed without altering the jurat for the tax_year however petitioner filed a form 1040nr u s nonresident_alien income_tax return dated date which was received by respondent on date on this return petitioner reported that he was a citizen of the country of florida america petitioner claimed other single nonresident_alien filing_status after reported estimated_tax payments federal_income_tax withheld and excess social_security_tax withheld petitioner claimed a tax_refund of dollar_figure the only income petitioner reported was dollar_figure of unemployment_compensation petitioner altered the jurat on the 1040nr form by adding the phrase with express reservation of all my rights in law equity and all natures of law respondent considered this return to be frivolous and it was not processed respondent issued a notice_of_deficiency to petitioner based on information returns received from several payors indicating payments to petitioner during as follows payor office equipment exchange florida department of labor employment security nationsbank of texas kemper clearing corp a g edwards sons a g edwards sons a g edwards sons ucf federal credit_union amount dollar_figure big_number type of payment wages unemployment_compensation big_number ira distribution big_number ira distribution dividend sec_2 stock sale proceeds big_number stock sale proceed sec_198 interest respondent determined petitioner's tax under sec_1 for unmarried individuals the deficiency in income_tax includes the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans respondent also determined that petitioner was liable for additions to tax under sec_6651 for failure_to_file a timely return and under sec_6654 for failure to make estimated_tax payments opinion respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 gross_income sec_61 defines gross_income as all income from whatever source derived the burden is on petitioner to demonstrate that the payment in question falls into a specific statutory exclusion 348_us_426 petitioner concedes that he received the payments in question in the amounts determined by respondent petitioner does not contend that any of the payments fall into a specific statutory exclusion consequently we sustain respondent's determination that the amounts in question are includable in petitioner's gross_income sec_72 additional tax sec_72 imposes an additional tax equal to percent of the portion of an early distribution from a qualified_retirement_plan that is includable in the taxpayer's gross_income an individual_retirement_account ira is included in the definition of a qualified_retirement_plan sec_72 sec_4974 sec_72 provides for certain exceptions to the general_rule contained in paragraph one important exception provides that the 10-percent additional tax does not apply if the distribution was made on or after the date that the taxpayer attained age sec_72 2in the stipulation of facts petitioner concedes that he received the payments in question but some of the amounts stipulated are slightly greater by less than one dollar than the amounts determined in the notice_of_deficiency to the extent the amounts in the stipulation of facts exceed the amounts in the notice_of_deficiency we deem respondent to have conceded the excess there is no dispute that petitioner received ira_distributions in in the amount of dollar_figure or that that amount was includable in petitioner's gross_income petitioner was born on date and clearly had not attained the age of at the time of the distributions petitioner does not claim to fall within any of the other statutory exceptions found in sec_72 consequently we hold that petitioner is liable for the 10-percent additional tax pursuant to sec_72 as determined by respondent sec_6651 failure_to_file a timely return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a timely return will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 petitioner's federal_income_tax return was due on date sec_6072 respondent received petitioner's form 1040nr which is dated date on date however petitioner introduced no evidence or testimony to establish contrary to respondent's determination that such document constitutes a return for purposes of sec_6651 see 82_tc_766 affd per curiam 793_f2d_139 6th cir for example there is no evidence here to show that there was an honest and reasonable attempt to satisfy the requirements of the tax law id accordingly we find that petitioner's purported return does not constitute a return for purposes of sec_6651 petitioner offered no evidence to show that his failure_to_file a timely return was due to reasonable_cause and not willful neglect and we therefore sustain respondent's imposition of the addition_to_tax under sec_6651 sec_6654 failure to pay estimated_tax where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the amount required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless the taxpayer shows that one of the statutory exceptions applies 99_tc_202 75_tc_1 petitioner bears the burden to show qualification for such exception 78_tc_304 petitioner has not sustained his burden therefore we hold that he is liable for the addition_to_tax under sec_6654 for the taxable_year to reflect the foregoing decision will be entered for respondent
